DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              JOHN SCALIA,
                                Appellant,

                                     v.

     HMC ASSETS LLC SOLELY IN ITS CAPACITY AS SEPARATE
                 TRUSTEE OF CAM XI TRUST,
                         Appellee.

                              No. 4D16-1926

                              [July 27, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barbara McCarthy, Judge; L.T. Case No. 13-2309 (11).

   Lorne E. Berkeley and Robert E. Blumberg of Daniels Rodriguez
Berkeley Daniels & Cruz, P.A., Coral Gables, for appellant.

  Cameron H.P. White of South Milhausen, P.A., Orlando, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and FORST, JJ., concur.


                          *          *          *

  Not final until disposition of timely filed motion for rehearing.